Citation Nr: 0510844	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  03-36 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating for interstitial fibrosis 
due to asbestos exposure in excess of 30 percent, effective 
from February 6, 2002, through October 31, 2002, and in 
excess of 10 percent from November 1, 2002.  



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to 
December 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Oakland, California.  At that time, service connection was 
granted for interstitial fibrosis due to asbestos exposure 
and a 10 percent rating was assigned from November 1, 2002, 
through February 5, 2002, and a 30 percent rating was 
assigned from February 6, 2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record reflects that the veteran has not been 
examined since December 2002, more than 2 years ago.  At that 
examination, the VA examiner noted that the veteran was 
followed by a private doctor at Kaiser and received treatment 
at Folsom.  The most recent private medical records are dated 
in June 2002 and other than the October and December 2002 VA 
examination reports, there are no VA medical records of 
record.  VA's duty to assist includes obtaining recent 
medical records and thorough and contemporaneous examinations 
in order to determine the nature and extent of the veteran's 
disability.  38 C.F.R. § 3.159(c)(4) (2004); Goss v. Brown, 9 
Vet. App. 109, 114 (1996).  Given the nature of the veteran's 
disability and the outstanding records, the Board finds 
further development is necessary.

Accordingly, the case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers, including at Kaiser and 
at Folsom, who have treated him for his 
interstitial fibrosis, on appeal.  Any 
records that are not currently included 
in the clams file should be obtained and 
added to the file.  With any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  The AMC should specifically 
request any additional treatment records 
from by Kaiser Permanente at 2025 Morse 
Avenue in Sacramento, California.  

All efforts to obtain these records must 
be documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and the veteran is to be 
informed of any records that could not be 
obtained.  

2.  After completion of #1 above, the 
veteran should be scheduled for an 
examination to determine the current 
level of his asbestosis.  This should 
include complete pulmonary function 
testing, to include both FVC and DLCO by 
the Single Breath Method as required by 
the rating criteria.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.   

3.  After completion of #1 and 2 above as 
well as any other necessary development, 
the AMC should review the entire 
evidentiary record in order to determine 
whether the veteran is entitled to an 
initial rating for interstitial fibrosis 
due to asbestos exposure in excess of 30 
percent from February 6, 2002, through 
October 31, 2002, and in excess of 10 
percent from February 6, 2002.  If any 
remaining benefit sought is not granted 
to the veteran's satisfaction, the AMC 
should issue an appropriate supplemental 
statement of the case (SSOC).  The 
requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



